DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Claim Objections
Claim 20 is objected to because of the following informalities:  
Specifically, claim 20 recites limitation “a map” in ninth line of the claim, but it is unclear as to whether the limitation is referring to same minimap recited in eighth line of the claim, or a different map separate from the minimap.  Therefore, Examiner suggests the limitation “a map” recited in the ninth line of the claim 20 should be amended, without adding new matter, in a manner that clarifies more specifically as to how the limitation “a map” recited in the ninth line of the claim relates to the limitation “a minimap” recited in the eighth line of the claim 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 1 recites limitation “the cell saturation score” in thirteenth and fourteenth lines of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim use terms “the cell saturation score” for a first time without previously reciting the terms in the claim, which even further creates lack of clarity in regard to exactly what cell saturation score is being referred to.  Therefore, Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.  Accordingly, any claims dependent on claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, the term “if” in first line of each of claims 5 and 6 renders the claims indefinite because it is unclear whether the action(s) based on the “if” conditions ever occur.  See MPEP § 2173.05(h)(II).  For the purposes of furthering examination, Examiner suggests the term “if”, in the first line of each of the claims 5 and 6, should be changed to reasonably acceptable language that positively recites limitations that clearly define the scope of available combinations of alternative actions.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busto et al., U.S. Patent Application Publication 2019/0392643 A1 (hereinafter Busto).
Regarding claim 20, Busto teaches a computerized method (FIG. 8, paragraph[0097] of Busto teaches FIG. 8 is a process flow diagram of an example of a method 800 of rendering virtual content in relation to recognized objects; the method 800 describes how a virtual scene may be presented to a user of the wearable system; the user may be geographically remote from the scene; and for example, the user may be in New York, but may want to view a scene that is presently going on in California or may want to go on a walk with a friend who resides in California), performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method (FIG. 8, paragraph[0294] of Busto teaches each of the processes, methods, and algorithms described herein or depicted in the attached figures may be embodied in, and fully or partially automated by, code modules executed by one or more physical computing systems, hardware computer processors, application-specific circuitry, or electronic hardware configured to execute specific and particular computer instructions; for example, computing systems can include general purpose computers (e.g., servers) programmed with specific computer instructions or special purpose computers, special purpose circuitry, and so forth; a code module may be compiled and linked into an executable program, installed in a dynamic link library, or may be written in an interpreted programming language; and in some implementations, particular operations and methods may be performed by circuitry that is specific to a given function, and See also at least paragraphs[0006]-[0007], and [0296] of Busto (i.e., Busto teaches the method embodied in code modules,  stored on any type of non-transitory computer-readable medium, executed by one or more physical computing systems, hardware computer processors to execute specific computer instructions)) comprising: 
accessing, via an application programming interface configured to communicate with a map server, map data associated with an environment of a wearable headset (1270, 1280 FIGS. 2, 7-9, and 12, paragraph[0123] of Busto teaches the remote data repository 1280 can be used to store data and to facilitate the construction of the world map 1210; the user device can constantly update information about the user’s environment and receive information about the world map 1210; the world map 1210 may be created by the user or by someone else; as discussed herein, user devices (e.g. 1230a, 1230b, 1230c) and remote computing system 1220, alone or in combination, may construct or update the world map 1210; for example, a user device may be in communication with the remote processing module 1270 and the remote data repository 1280; the user device may acquire or process information about the user and the user's environment; the remote processing module 1270 may be in communication with the remote data repository 1280 and user devices (e.g. 1230a, 1230b, 1230c) to process information about the user and the user's environment; the remote computing system 1220 can modify the information acquired by the user devices (e.g. 1230a, 1230b, 1230c), such as, e.g. selectively cropping a user’s image, modifying the user’s background, adding virtual objects to the user’s environment, annotating a user’s speech with auxiliary information, etc; and the remote computing system 1220 can send the processed information to the same or different user devices, and See also at least paragraphs[0053]-[0054], [0098]-[0099], [0118]-[0119], and [0122] of Busto (i.e., Busto teaches a remote processing module in communication with a remote data repository that stores and facilitates the construction a world map, and wearable user devices that are capable of constructing or updating the world map)); 
displaying via the wearable headset a minimap indicating quality of the map data at each of a plurality of cells of a map (FIGS. 2, 12, 14 and 24, paragraph[0206] of Busto teaches at block 2420, the AR system can notify a user of a mesh completion for the portion of the physical environment of which the AR system captured data at block 2410; the notification can include audible, visual, or tactile feedback for the user; for example, the notification can include an audible chime; additionally or alternatively, the notification can include the display of a representation of the completed mesh; for example, the AR system can indicate to the user that a map, e.g., a mesh map, a sparse map, or a dense map, has been generated by generating and displaying a 2D or 3D representation of the mesh; for example, the AR system can display a set of connected map points as a representation of the mesh; and additionally or alternatively, the notification can include haptic feedback from a totem associated with the AR system, and See also at least paragraphs[0120]-[0127], [0141], [0200], and [0203]-[0204] of Busto (i.e., Busto teaches when enough quality data is captured then the wearable user devices display a set of connected map points that represent a mesh map (i.e., a digital re-creation of a physical environment), on which to place and control virtual content, to visually notify the user the mesh is completed)); 
obtaining, via one or more sensors of the wearable headset, images of the environment as a user moves about the environment (FIGS. 2, 7-9, 12, and 13A, paragraph[0126] of Busto teaches FIG. 13A illustrates an exemplary virtual environment 1300 for which a world model can be generated; for example, a user 1301 wearing a wearable device of an augmented reality (AR) system 1310 may walk through a physical environment; one or more sensors associated with the AR system 1310 can capture information associated with the physical environment using one or more sensors, such as an outward facing camera, depth sensor, audio sensor, environmental sensor, temperature sensor, humidity sensor, a sensor not on a wearable system (such as a room mounted sensor), a space-based sensor, some combination thereof or the like; additionally or alternatively, the AR system 1310 can access information associated with the physical environment previously captured or processed; for example, the captured information can include data about the user's pose, data about the user's physical environment, such as signed distance field values for generating a mesh map of the user's physical environment or pre-determined digital map(s) of the user's physical environment; the AR system 1310 can process the information to determine a plurality of map points 1304, such as sparse points, that may be representative of the user's physical environment; in the illustrated embodiment, an image may be taken of the object 1320 (which resembles a table) and map points 1304 may be collected based on the captured image; and this forms the core of the world model, as shown by multiple keyframes (e.g., cameras) 1302 that have captured information about the environment, and See also at least paragraphs[0090], [0127]-[0128], [0209]-[0210], and [0293] of Busto (i.e., Busto teaches a user may walk through a physical environment, and cameras associated with a wearable user device of an AR system can capture information associated with the physical environment)); 
determining updates to the quality of the map data based on the obtained images of the environment; and updating the minimap to indicate the updates to the quality of the map data (FIGS. 2, 7-9, 12, and 13A, paragraph[0132] of Busto teaches the AR system 1310 may generate the world model by demand, at startup of an application, or at a suitable interval; additionally or alternatively, the AR system 1310 may update an already generated world model; for example, the AR system 1310 can periodically capture information about the physical environment of the user 1301 through one or more keyframes 1302; the AR system 1310 can grow an existing world model based on the continually captured information; the AR system 1310 may consult the existing world model (continuously or as needed) in order to determine how to render virtual content in relation to existing physical objects of the real world; and advantageously, this constructed and augmented world model may be “passed” along to one or more AR users simultaneously or in the future, and See also at least paragraphs[0124]-[0131], [0203], [0286], and [0293] of Busto (i.e., Busto teaches the AR system that periodically captures information about a physical environment of the user and updates (i.e., grows) a world model (e.g., a mesh map) based on the continually captured information)).

Potentially Allowable Subject Matter
Claim 1 would be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph indicated above, because the prior art reference of claims 2-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph indicated above and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 2-19, in light of their dependency,  the prior art reference of record does not teach the combination of all element limitations as presently claimed.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621